

115 S1057 ES: Harmful Algal Bloom and Hypoxia Research and Control Amendments Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS1st SessionS. 1057IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 to address harmful
			 algal blooms, and for other purposes.
	
 1.Short titleThis Act may be cited as the Harmful Algal Bloom and Hypoxia Research and Control Amendments Act of 2017.
 2.References to the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998Except as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (33 U.S.C. 4001 et seq.).
 3.Inter-Agency Task ForceSection 603(a) (33 U.S.C. 4001(a)) is amended— (1)in paragraph (12), by striking and at the end;
 (2)by redesignating paragraph (13) as paragraph (14); and (3)by inserting after paragraph (12) the following:
				
 (13)the Army Corps of Engineers; and. 4.Scientific assessments of freshwater harmful algal bloomsSection 603 (33 U.S.C. 4001) is amended—
 (1)by striking subsection (f); (2)by redesignating subsections (g), (h), (i), and (j) as subsections (f), (g), (h), and (i), respectively; and
 (3)by amending subsection (g) to read as follows:  (g)Scientific assessments of marine and freshwater harmful algal bloomsNot less than once every 5 years the Task Force shall complete and submit to Congress a scientific assessment of harmful algal blooms in United States coastal waters and freshwater systems. Each assessment shall examine both marine and freshwater harmful algal blooms, including those in the Great Lakes and upper reaches of estuaries, those in freshwater lakes and rivers, and those that originate in freshwater lakes or rivers and migrate to coastal waters..
			5.National Harmful Algal Bloom and Hypoxia Program
 (a)Program dutiesSection 603A(e) (33 U.S.C. 4002(e)) is amended— (1)in paragraph (1), by inserting , including to local and regional stakeholders through the establishment and maintenance of a publicly accessible Internet website that provides information as to Program activities completed under this section after Program;
 (2)in paragraph (3)— (A)in subparagraph (B), by striking ; and and inserting a semicolon;
 (B)in subparagraph (C), by inserting and after the semicolon at the end; and (C)by adding at the end the following:
						
 (D)to accelerate the utilization of effective methods of intervention and mitigation to reduce the frequency, severity, and impacts of harmful algal bloom and hypoxia events;;
 (3)in paragraph (4), by striking and work cooperatively with and inserting , and work cooperatively to provide technical assistance to,; and (4)in paragraph (7)—
 (A)by inserting and extension after existing education; and (B)by inserting intervention, after awareness of the causes, impacts,.
 (b)National Oceanic and Atmospheric Administration activitiesSection 603A(f) (33 U.S.C. 4002(f)) is amended—
 (1)in paragraph (3), by inserting , which shall include unmanned systems, after infrastructure; (2)in paragraph (5), by striking and at the end;
 (3)in paragraph (6)(C), by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following:
					
 (7)use cost effective methods in carrying out this Act; and (8)develop contingency plans for the long-term monitoring of hypoxia..
 6.Consultation requiredSection 102 of the Harmful Algal Bloom and Hypoxia Amendments Act of 2004 (33 U.S.C. 4001a) is amended by striking the amendments made by this title and inserting the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998.
		7.Hypoxia or harmful algal bloom of national significance
			(a)Relief
 (1)In generalUpon a determination under subsection (b) that there is an event of national significance, the appropriate Federal official is authorized to make sums available to the affected State or local government for the purposes of assessing and mitigating the detrimental environmental, economic, subsistence use, and public health effects of the event of national significance.
 (2)Federal shareThe Federal share of the cost of any activity carried out under this subsection for the purposes described in paragraph (1) may not exceed 50 percent of the cost of that activity.
 (3)DonationsNotwithstanding any other provision of law, an appropriate Federal official may accept donations of funds, services, facilities, materials, or equipment that the appropriate Federal official considers necessary for the purposes described in paragraph (1). Any funds donated to an appropriate Federal official under this paragraph may be expended without further appropriation and without fiscal year limitation.
				(b)Determinations
 (1)In generalAt the discretion of an appropriate Federal official, or at the request of the Governor of an affected State, an appropriate Federal official shall determine whether a hypoxia or harmful algal bloom event is an event of national significance.
 (2)ConsiderationsIn making a determination under paragraph (1), the appropriate Federal official shall consider the toxicity of the harmful algal bloom, the severity of the hypoxia, its potential to spread, the economic impact, the relative size in relation to the past 5 occurrences of harmful algal blooms or hypoxia events that occur on a recurrent or annual basis, and the geographic scope, including the potential to affect several municipalities, to affect more than 1 State, or to cross an international boundary.
 (c)DefinitionsIn this section: (1)Appropriate Federal officialThe term appropriate Federal official means—
 (A)in the case of a marine or coastal hypoxia or harmful algal bloom event, the Under Secretary of Commerce for Oceans and Atmosphere; and
 (B)in the case of a freshwater hypoxia or harmful algal bloom event, the Administrator of the Environmental Protection Agency.
 (2)Event of national significanceThe term event of national significance means a hypoxia or harmful algal bloom event that has had or will likely have a significant detrimental environmental, economic, subsistence use, or public health impact on an affected State.
 (3)Hypoxia or harmful algal bloom eventThe term hypoxia or harmful algal bloom event means the occurrence of hypoxia or a harmful algal bloom as a result of a natural, anthropogenic, or undetermined cause.
 8.Authorization of appropriationsSection 609(a) (33 U.S.C. 4009(a)) is amended by inserting , and $22,000,000 for each of fiscal years 2019 through 2023 before the period at the end.Passed the Senate September 26, 2017.Secretary